ANDERSON, C. J.
While there are several assignments of error as to the rulings upon the evidence, a discussion of same can serve no good purpose, and it is sufficient to say that a careful consideration of same fails to disclose error on the part of the trial court in this respect.
It is also urged that the trial court erred in refusing the defendant a new trial because the verdict was contrary to the weight of the evidence. The jury saw and heard the witnesses, and inspected the original documentary evidence, and there was much evidence in support of the verdict, notwithstanding it was disputed by the defendant’s proof, and a decision of this *413case was peculiarly within the province of the jury; and, as we are not of the opinion that the verdict was plainly and palpably contrary to the great weight of the evidence, we cannot, under the well-established rule as laid down in Cobb v. Malone, 92 Ala. 630, 9 South. 728, and often followed by this court, reverse the action of the trial court in declining to disturb the verdict of the jury.
The judgment of the city court is affirmed.
Affirmed.
McClellan, Mayfield, and Somerville, JJ., concur.